Citation Nr: 0424943	
Decision Date: 09/10/04    Archive Date: 09/16/04

DOCKET NO.  02-12 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Eckart




INTRODUCTION

The veteran served on active duty from June 1972 to August 
1974, and from April 1975 to April 1978.  Service from July 
1980 to October 1984 was under other than honorable 
conditions.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of October 2001 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied as de novo a claim for entitlement to service 
connection for hepatitis A.  The Board notes that there is a 
prior final denial of entitlement to service connection for 
chronic hepatitis in a January 1988 decision.  The RO denied 
a claim for entitlement to service connection for chronic 
active liver disease/hepatitis as not well grounded in 
February 2000; subsequently the RO reconsidered the claim de 
novo in October 2001 based on the enactment of the Veterans 
Claims Assistance Act (VCAA), and characterized the disease 
on appeal as hepatitis A.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran alleges that he is entitled to service connection 
for hepatitis in general.  He has alleged particularly that 
he acquired hepatitis C in service.  The October 2001 rating 
on appeal addresses the matter specifically as entitlement to 
service connection for hepatitis A.  Prior rating decisions 
such as the January 1988 rating and the February 2000 rating 
denied entitlement to service connection for a general 
hepatitis without specifying a certain type.  

Service medical records show in December 1976 that the 
veteran was found to be "HAA" positive, which stands for 
"Hepatitis Associated Antigen."  A February 1978 physical 
examination showed a diagnosis "chronic hepatitis."  None 
of the service records specified any particular type of 
hepatitis that was diagnosed.

Post service records show evidence that the veteran was 
diagnosed with chronic hepatitis "type unknown" in February 
2000.  A July 2000 treatment record shows a diagnosis of 
hepatitis C.  Also an August 2000 lab report shows the 
presence of a hepatitis B antibody.

To date there has not been an opinion to determine whether 
the veteran's hepatitis shown in service is the same type or 
types of hepatitis that is currently manifested.  VA's duty 
to assist the veteran includes obtaining relevant medical 
records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2003).

Furthermore, in view of the veteran's medical history and the 
procedural history of this case, clarification is needed as 
to the nature of what type or types of hepatitis that is/are 
being claimed.  The Board notes that the veteran's 
substantive appeal appears to argue that hepatitis C is the 
type of hepatitis the veteran is claiming is service related.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  Such 
notice should specifically apprise him of 
the evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  The AMC should 
also specifically request that he provide 
any evidence in his possession that 
pertains to the claim as explicitly 
required by 38 C.F.R. § 3.159(b).
 38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

2.  A letter should be sent to the 
veteran asking him to further clarify his 
hepatitis claim.  Specifically he should 
be asked if he wishes to claim 
entitlement to service connection for all 
types of hepatitis or whether he wishes 
to narrow the claim to certain types such 
as Types A, B or C.  

3.  Thereafter, the veteran should be 
afforded a VA liver disorders examination 
to review and to obtain an opinion as to 
the nature, extent of severity, and 
etiology of any current hepatitis 
disability, which may be present.

The claims folder and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact reviewed in 
conjunction with the examination.  In 
particular the examiner must address the 
service medical records showing treatment 
for a chronic unspecified hepatitis.  The 
examiner must also review and address the 
post service records.

Any further indicated special tests 
should be undertaken.

The examiner should review the veteran's 
complete medical history, and upon doing 
so answer the following questions:

(a) Does the veteran currently have 
hepatitis A, B or C? If not, what, if 
any, is the current nature of his liver 
disability?

(b) Is it at least as likely as not that 
hepatitis A, B or C, if determined to be 
present, is the same hepatitis that was 
shown in service or was otherwise shown 
to be caused by any incident that took 
place in service?

The examiner must express an opinion as 
to whether it is at least as likely as 
not that any liver disorder(s) found on 
examination is/are related to any 
incident of service, or if preexisting 
service, was/were aggravated thereby.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale. The examination report must be 
legible.

4. Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed. In particular, the RO should 
review the requested examination report 
and required medical opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures. The Board errs as a matter of 
law when it fails to ensure compliance 
and further remand will be mandated. 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claim.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  If the veteran is shown to be 
appealing multiple types of hepatitis, 
the SSOC must reflect these issues 
separately.  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and discussion of all 
pertinent regulations, including 
consideration as to whether any claim 
shown on appeal is shown to have been 
previously denied by a final decision.  
An appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




